DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US 9,871,286).
Regarding claim 1, Kang et al. (figures 4 and 7A) disclose an antenna (ANT1, ANT2), comprising: a feed including a first feed element (313, 314) and a second feed element (323, 324); a first member (202) composed of metallic materials and including an end plate (202a) having at least two sides (column 10, lines 59-67), and side wall plates (202) disposed on the at least two sides of the end plate, 
Regarding claim 2, Kang et al. disclose wherein a first grounding point (312) is disposed on the side wall plates (202) respectively (column 13, lines 22-29; column 16, line 65 – column 17, line 4; and column 19, lines 30-48).
Regarding claim 3, Kang et al. disclose wherein the slot (316) is disposed between the first grounding point (312) and a connecting end of one of the side wall plates (202) with the end plate (202a) (column 13, lines 22-29; column 16, line 65 – column 17, line 4; and column 19, lines 30-48).
Regarding claim 5, Kang et al. (figures 2, 4 and 7A) disclose a mobile terminal (200) comprising the antenna of claim 1, further comprising a housing including an upper housing (201) and a lower housing (202); wherein the lower housing includes a bottom plate (202a); the upper housing includes a panel provided with a metal area; and the first member of the antenna (ANT1) is connected with the bottom plate (column 10, lines 59-67; and column 16, lines 8-31).
Regarding claim 9, Kang et al. (figures 2 and 4) disclose wherein the mobile terminal further includes a circuit board (250) which is grounded through a second grounding point (column 12, lines 52-57 and column 13, lines 22-29); and a card holder (215) is disposed between the circuit board and the panel and arranged close to the circuit board (column 11, line 63 – column 12, line 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al.
Regarding claim 4, Kang et al. disclose the antenna of claim 2 above. Kang et al. do not explicitly disclose wherein the slot is arranged away from the first grounding point relative to a connecting end of the one of the side wall plates with the end plate. However, it is just a design choice. Since Kang et al. disclose the antenna with circuit board, metal frames and metal covers and connection between these components to provide grounding point as a reference ground for antenna (column 16, line 65 – column 17, line 4; and column 19, lines 30-48). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to configure the slot of Kang et al. away from the first grounding point relative to a connecting end of the one of the side wall plates with the end plate as a system design preference for performing the same function as providing grounding point and slot for the antenna. 

Regarding claim 15, Kang et al. disclose the antenna of claim 5 above. In addition, Kang et al. disclose wherein a first grounding point (312) is disposed on the side wall plates (202) respectively; the slot (316) is disposed between the first grounding point (312) and a connecting end of one of the side wall plates (202) with the end plate (202a) (column 13, lines 22-29; column 16, line 65 – column 17, line 4; and column 19, lines 30-48). Kang et al. do not explicitly disclose wherein the slot is arranged away from the first grounding point relative to a connecting end of the one of the side wall plates with the end plate. However, it is just a design choice. Since Kang et al. disclose the antenna with circuit board, metal frames and metal covers and connection between these components to provide grounding point as a reference ground for antenna (column 16, line 65 – column 17, line 4; and column 19, lines 30-48). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to configure the slot of Kang et al. away from the first grounding point relative to a connecting end of the one of the side wall plates with the end plate as a system design preference for performing the same function as providing grounding point and slot for the antenna.
Regarding claim 16, Kang et al. disclose the slot is not visible from outside the terminal (column 3, lines 48-50; and column 20, lines 44-48). Kang et al. do not explicitly disclose wherein the metal area is electrically connected with the first grounding point of the antenna through conductive silicone adhesive or conductive foam; a circuit board of the mobile terminal is electrically connected with a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,938,112. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to the same invention of an antenna, of a mobile terminal, includes a feed with a first feed element and a second feed element; a first member composed of metallic materials and including an end plate having at least two sides, and side wall plates disposed on the at least two sides of the end plate, wherein the first feed element and the second feed element of the feed are disposed on the end plate of the first member, and slots are formed on at least one of the side wall plates of the first member; and second members composed of non-metallic materials and disposed to cover the first member to shield the slots.
Regarding claim 1 of the present application, claims 1-3 of U.S. Patent No. 10,938,112 encompass all claimed limitations including an antenna, comprising: a feed including a first feed element and a second feed element; a first member composed of metallic materials and including an end plate having at least two sides, and side wall plates disposed on the at least two sides of the end plate, 
Regarding claim 2 of the present application, claims 3 and 4 of U.S. Patent No. 10,938,112 encompass all claimed limitations including wherein a first grounding point is disposed on the side wall plates respectively.
Regarding claim 3 of the present application, claims 3 and 5 of U.S. Patent No. 10,938,112 encompass all claimed limitations including wherein the slot is disposed between the first grounding point and a connecting end of one of the side wall plates with the end plate.
Regarding claim 4 of the present application, claims 3 and 6 of U.S. Patent No. 10,938,112 encompass all claimed limitations including wherein the slot is arranged away from the first grounding point relative to a connecting end of the one of the side wall plates with the end plate.
Regarding claim 5 of the present application, claims 1-3 of U.S. Patent No. 10,938,112 encompass all claimed limitations including a mobile terminal comprising the antenna of claim 1, further comprising a housing including an upper housing and a lower housing; wherein the lower housing includes a bottom plate; the upper housing includes a panel provided with a metal area; and the first member of the antenna is connected with the bottom plate.
Regarding claim 6 of the present application, claims 3 and 7 of U.S. Patent No. 10,938,112 encompass all claimed limitations including wherein a distance between the metal area of the panel and the end plate of the antenna is less than or equal to 1 mm.


Regarding claim 8 of the present application, claims 1-3 of U.S. Patent No. 10,938,112 encompass all claimed limitations including wherein the spacer of the antenna is a ribbed plate connected between the end plate of the antenna and the bottom plate.
Regarding claim 9 of the present application, claims 3 and 9 of U.S. Patent No. 10,938,112 encompass all claimed limitations including wherein the mobile terminal further includes a circuit board which is grounded through a second grounding point; and a card holder is disposed between the circuit board and the panel and arranged close to the circuit board.
Regarding claim 10 of the present application, claim 12 of U.S. Patent No. 10,938,112 encompasses all claimed limitations including wherein the spacer of the antenna is a three-direction elastic plate type spacer; and the three-direction elastic plate type spacer is connected to the end plate of the antenna, a card holder of the mobile terminal, and the metal area of the panel of the antenna respectively.
Regarding claim 11 of the present application, claim 13 of U.S. Patent No. 10,938,112 encompasses all claimed limitations including wherein the three-direction elastic plate type spacer includes a first elastic plate extended along a first direction, a second elastic plate extended along a second direction different from the first direction, and a third elastic plate extended along a third direction different from the second direction; and the first elastic plate, the second elastic plate and the third elastic plate are respectively connected to one of the end plate of the antenna, the card holder of the mobile terminal, and the metal area of the panel of the antenna.


Regarding claim 13 of the present application, claim 16 of U.S. Patent No. 10,938,112 encompasses all claimed limitations including wherein the spacer of the antenna includes a first elastic plate, a second elastic plate and a third elastic plate which are sequentially connected; preset angles are formed respectively between the first elastic plate and the second elastic plate and between the second elastic plate and the third elastic plate; the first elastic plate is connected with the end plate of the antenna; the second elastic plate is connected with the metal area of the panel; and the third elastic plate is connected with a card holder of the mobile terminal.
Regarding claim 14 of the present application, claims 16 and 14 of U.S. Patent No. 10,938,112 encompass all claimed limitations including wherein an angle between the first elastic plate and the second elastic plate is an obtuse angle; and an angle between the second elastic plate and the third elastic plate is an acute angle.
Regarding claim 15 of the present application, claims 3 and 10 of U.S. Patent No. 10,938,112 encompass all claimed limitations including wherein a first grounding point is disposed on the side wall plates respectively; the slot is disposed between the first grounding point and a connecting end of one of the side wall plates with the end plate; or, the slot is arranged away from the first grounding point relative to the connecting end of the one of the side wall plates and the end plate.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harper (US 2014/0347225) disclose a metal device case includes a radiating structure with an exterior metal surface of the metal device case.
Yang (US 2017/0005414) teach a mobile device with a metal back cover and feeding antenna element.
Lee (US 9,035,840) discloses a dual-band antenna formed of a metal member of the user device and coupled to the ground and radio frequency feed.
Jeon et al. (US 9,516,150) teach an electronic device cover with a metal plate and antenna assembly.
Lo Hine Tong et al. (US 9,735,461) disclose an antenna assembly for an electronic device, the antenna assembly comprising a conductive structure for housing at least a circuit board of the electronic device, an antenna formed as a slot in the conductive structure, and a feeding element for feeding the antenna.
Li et al. (US 9,966,655) disclose a mobile terminal device with an antenna structure includes a metal housing and feed plate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645